DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 and 21-28 are pending; 
Claims 2-12 are original; claims 13-20 are canceled; claims 21-28 are new
Claims 1-12 and 21-28 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered but are moot because the arguments do not apply to the current rejection necessitated by the amendment of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 21-28 are rejected under 35 U.S.C. 103 as being obvious over Kodi (U.S. Pat. No. 7900419 B2) in view of Martone (U.S. Pat. No. 5806819).
Regarding claim 1, Kodi teaches a device for attachment to a cord, comprising:
a first body member (Kodi; 16, 18) having a first opening (Kodi; opening defined by 34a, 34b) permitting access to a first space (Kodi; space defined between 34a, 34b);
a second body member (Kodi; 34c, 34d) having a second opening (Kodi; opening defined by 34c, 34d) permitting access to a second space (Kodi; opening defined by 34c, 34d);
 	the first body member attached integrally to the second body member with a device body (Kodi; central body portion); and
 	wherein the first opening configured to removably secure the first body member to a second location of the cord; the first space and the second space have the same diameter; and the first opening and the second opening are disposed at opposite sides of the device body.
However, Kodi is silent to teach the closing mechanism.
Martone teaches a closing mechanism (Martone; 24, 28) configured to fix the second body member to a first location.
Kodi and Martone are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Kodi having the closing mechanism such that the closing mechanism fixes the second  body member to the first location along the cord when the cord is disposed inside the second opening of the second body member. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Kodi as specified in claim 1.
Regarding claim 3, Kodi as modified teaches the closing mechanism includes a first arm (Martone; 24) and a second arm (Martone; 28) overlapping the first arm, the first arm being fixable to the second arm.
Regarding claim 4, Kodi teaches an adjustable arm connection mechanism (Kodi; 26, 30) configured to connect the first arm with the second arm at a user-adjustable position.
Regarding claim 5, Kodi teaches the first opening (Kodi; opening defined by 34a, 34b) faces away from the second opening (Kodi; opening defined by 34c, 34d).
Regarding claim 6, Kodi teaches the first opening (Kodi; opening defined by 34a, 34b) faces a first direction and the second opening (Kodi; opening defined by 34c, 34d) faces a second direction, the first direction being about 180 degrees from the second direction.
	Regarding claim 21, Kodi teaches the first opening (Kodi; opening defined by 34a, 34b) and the second opening (Kodi; opening defined by 34c, 34d) provide an entirety of attachment points (Kodi; reference points of the openings) on the device.
Regarding claim 22, Kodi teaches a device for attachment to a cord, comprising: 	a device body having only a first opening (Kodi; opening defined by 34a, 34b) and a second opening  (Kodi; opening defined by 34c, 34d), the first opening providing access to a first space  (Kodi; space defined between 34a, 34b) partially defined by the device body, and the second opening providing access to a second space (Kodi; opening defined by 34c, 34d) partially defined by the device body.
However, Kodi is silent to teach the closing mechanism.
Martone teaches a closing mechanism (Martone; 24, 28) configured to fix the second body member to a first location.
Kodi and Martone are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Kodi having the closing mechanism such that the closing mechanism fixes a first location along the cord within the second space when the cord is disposed within the second space, wherein the first opening is configured to removably secure a second location of the cord within the first space. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Kodi as specified in claim 22. 	Regarding claim 23, Kodi teaches the first space  (Kodi; space defined between 34a, 34b) and the second space  (Kodi; opening defined by 34c, 34d) have the same diameter. 	Regarding claim 24, Kodi as modified teaches the closing mechanism includes a first arm (Martone; 24) and a second arm (Martone; 28) overlapping the first arm, the first arm being fixable to the second arm. 	Regarding claim 25, Kodi as modified teaches the second body member (Kodi; 34c, 34d) is formed as a semi-circle terminating in first and second ends, the device further comprising: a first connection mechanism (Kodi; 24) formed on the first end of the second body member; and a second connection mechanism (Kodi; 28) formed on the second end of the second body member, wherein the first connection mechanism is operable to engage with the second connection mechanism to close the opening of the second semi-circle.
Regarding claim 26, Kodi teaches the first connection mechanism (Martone; 24) is operable to adjustably engage with the second connection mechanism (Martone; 28) to close the opening of the second space to permit a range of diameter for the second space. 	Regarding claim 27, Kodi as modified teaches the first connection mechanism (Martone; 24) is a barbed male end and the second connection mechanism (Martone; 28) is an opening with teeth (Martone; teeth of 28) formed therein, the barbed male end configured to engage with the teeth of the opening. 	Regarding claim 28, Kodi as modified teaches the first opening (Kodi; opening of 16, 18) is defined between ends of a first arm (Martone; 24) and a second arm (Martone; 28) of the device body, the first arm and the second arm being resiliently movable to permit the first location of the cord to be secured within the first space.
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Kodi (U.S. Pat. No. 7900419 B2) in view of Martone (U.S. Pat. No. 5806819) and further in view of Hardy (U.S. Pat. No. 270329).
Regarding claim 7, Kodi teaches the first opening (Kodi; opening defined by 34a, 34b) faces a first direction and the second opening (Kodi; opening defined by 34c, 34d) faces a second direction. 
However, Kodi does not explicitly teach the first direction being less than 180 degrees from the second direction.
Hardy teaches the first opening (Hardy; Fig. 2 upper opening) and the second opening (Hardy; Fig. 2 lower opening) wherein the first direction being less than 180 degrees from the second direction.
Kodi and Hardy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Kodi having the openings in the first and second direction wherein the first direction being less than 180 degree from the first direction. The motivation would have been to provide appropriate grip during the retention. Addtionally, it would have been the obvious matter of design choice. Therefore, it would have been obvious to modify Kodi as specified in claim 7.
Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable Kodi (U.S. Pat. No. 7900419 B2) in view of Martone (U.S. Pat. No. 5806819) and further in view of Santucci (U.S. Pat. No. 3516631).
Regarding claim 2, Kodi teaches the closing mechanism. However, Kodi does not explicitly teach the closing mechanism include includes an adhesive formed along an interior surface of the second body member.
Santucci teaches the closing mechanism include includes an adhesive formed along an interior surface of the second body member (Santucci; Col. 4; lines 1-8).
Hicks and Santucci are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Hicks having the adhesive formed along an interior surface of the second body member. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Hicks as specified in claim 2.
Regarding claim 8, Kodi as modified teaches a pull tab (Santucci; 25) to remove a cover (Santucci; 24) from the adhesive prior to attachment to a cord.
Regarding claim 9, Kodi as modified teaches the second body member (Kodi; 34c, 34d) is formed as a semi-circle terminating in first and second ends, the device further comprising: a first connection mechanism (Martone; 24) formed on the first end of the second body member; and a second connection mechanism (Martone; 28) formed on the second end of the second body member, wherein the first connection mechanism is operable to engage with the second connection mechanism to close the opening of the second semi-circle.
Regarding claim 10, Kodi as modified teaches the first connection mechanism (Martone; 24) is operable to adjustably engage with the second connection mechanism (Marone; 28) to close the opening of the semi-circle to permit a range of diameter for the semi-circle.
Regarding claim 11, Kodi teaches the first connection mechanism (Martone; 24) is a barbed male end and the second connection mechanism (Martone; 30) is an opening with teeth (Martone; teeth formed on 28) formed therein, the barbed male end configured to engage with the teeth of the opening.
Regarding claim 12, Kodi teaches the semi-circle (Kodi; semi-circle of 34c, 34d) is formed from a material having a flexibility greater than the first body member (Kodi; body of 16, 18).  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631